Since I believe that the Ohio Adult Parole Authority adopted a set of rules when it adopted the Death Penalty Clemency Procedure, I believe the case was maintainable as a declaratory judgment action. Since we do not reverse the trial court's dismissal of that action, I respectfully dissent.
The pertinent definition is contained in R.C. 119.01(C):
"`Rule' means any rule, regulation, or standard, having a general and uniform operation, adopted, promulgated, and enforced by any agency under the authority of the laws governing such agency, and includes any appendix to a rule. `Rule' does not include an internal management rule of an agency unless the internal management rule affects private rights and does not include any guideline adopted pursuant to section 3301.0714 of the Revised Code."
The clemency procedure was clearly intended to have a general and uniform operation. At Section II, entitled "PURPOSE," the clemency procedure states:
"The purpose of this policy is to establish a standard procedure for handling applications for clemency in death penalty cases and for review of death penalty cases where no application has been filed."
The clemency procedure clearly acknowledges that it is intended to govern the conduct of persons other than employees of the state of Ohio when it states:
"III. APPLICABILITY
"This policy applies to the Ohio Parole Board and other employees of the Ohio Department of Rehabilitation and Correction, who are responsible for collecting and providing information, scheduling hearings, providing notices, etc., and to prisoners under sentence of death and the attorneys representing them."
Not explicitly acknowledged in Section III is the fact the hearings potentially involve several other persons. This is clear, however, from a portion of Section IV, entitled "PROCEDURE," which reads at B.3:
"The parole board shall send any required notices to the sentencing court, the prosecutor, and the victim's family or representative."
Section IV.B.3 is to be read in conjunction with Section IV.D.3, which reads:
"Attendance by others at the hearing is at the sole discretion of the parole chair."
Thus, the clemency procedure also governs the ability of the sentencing court, the prosecuting attorney, and the victim's family to appear and be heard at the clemency hearing before the Ohio Parole Board.
Given the broad range of people who are affected by the clemency procedure, I simply do not believe that the clemency procedure can be an internal management *Page 220 
rule. Even if by some stretch of the imagination the clemency procedure could be construed as an internal management rule, the procedure clearly affects private rights, not the least of which is the right of the victim's family to express to the parole board its feelings about the appropriate recommendation to be made to the Governor of Ohio.
Good social policy strongly supports treating a clemency procedure as a set of rules. Rules are adopted through a detailed course that is well defined. During the course of adoption, the public and the legislature both have an opportunity for input. I seriously doubt that after such a careful process we would see a clemency procedure that allows the parole board's chairwoman or chairman for no discernible reason to bar a victim's family and the appropriate prosecuting attorney from personal presence at the clemency hearing.
For all the above reasons, I believe that the clemency procedure is and should be considered a set of rules.
Once the fact that the clemency procedure is a set of rules is acknowledged, then the legality of the adoption of the procedure can be contested through a declaratory judgment action in the courts. I do not view Wise v. Ohio Dept. of Rehab. Corr. (1992), 84 Ohio App.3d 11, 616 N.E.2d 251, as dictating a contrary result since, to me, the core holding in the Wise case was our finding the parole guidelines utilized by the Ohio Parole Board were not to be rules. Once we made that determination, then Wise's declaratory judgment action clearly was to be dismissed.
I believe this declaratory judgment action filed on behalf of Alton Coleman stated a claim for relief such that the case was not subject to a valid motion to dismiss. Since the trial court did sustain a motion to dismiss, I believe the trial court erred. I would reverse that dismissal and remand the case for further appropriate proceedings. Since a majority of this court does not do so, I respectfully dissent. *Page 221